Citation Nr: 0603943	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-07 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for bronchial 
asthma/asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1978 to 
March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the St. 
Petersburg, Florida Regional Office of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for chronic bronchial asthma and asthmatic 
bronchitis.

Jurisdiction of this appeal has been subsequently transferred 
to the Togus, Maine Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge via video conference technology in December 2005.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that during his December 2005 Board hearing, 
the veteran's representative argued that the veteran had 
undergone pulmonary function testing (PFT) in July 2005, but 
the results, while available, had not been reviewed by the RO 
and were pertinent to the veteran's appeal.  The Board also 
notes that the veteran has stated that he receives treatment 
from the VA medical center.  However, the record does not 
include any VA medical records after October 2002.  
Therefore, the RO should obtain the veteran's VA medical 
records.  The RO should also request that the veteran submit 
a release form for the physician that performed the PFTs if 
such testing was not conducted by the VA so that these 
records can be obtained and associated with the claims 
folder.

In addition, the June 2005 VA examiner found it necessary to 
review the veteran's recent PFTs to determine whether he had 
a current disability that was related to his service.  
Therefore, once the veteran's medical records are obtained, 
which include the recent PFTs, the veteran's claims folder 
should be reviewed by a pulmonary specialist to determine 
whether the veteran has a current disability that is related 
to his service.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and dates of treatment of all 
medical care providers, VA or non-VA, 
which have treated him for his bronchial 
asthma since October 2002.  After the 
veteran has signed the appropriate 
releases, those materials not currently 
of record should be obtained and 
associated with the claims folder.  Of 
particular interest are the results from 
any PFTs performed in 2005.  In addition, 
the veteran's VA outpatient medical 
records from the Miami, Florida VA 
medical center; Homestead, Florida 
outpatient clinic; and Togus, Maine VA 
medical center from October 2002 to the 
present should be obtained and associated 
with the claims folder.  All attempts to 
procure these records should be 
documented in the file.  If the RO cannot 
obtain these records, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order that they are 
provided the opportunity to obtain and 
submit the records for VA review.

2.  After the above development is 
completed, the RO should have the 
veteran's entire claims folder reviewed 
by a pulmonary specialist to determine 
the nature and etiology of the veteran's 
claimed bronchial asthma.  A notation to 
the effect that the physician reviewed 
the record should be included in the 
report of the physician.  Based upon the 
review of the claims folder, the 
physician should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current claimed 
bronchial asthma had its onset during the 
veteran's active military service.  The 
rationale for all opinions expressed must 
be clearly set forth by the physician in 
the report.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

